Citation Nr: 1441940	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to toxic herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter is on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

The Veteran has submitted additional evidence since the most recent adjudicative decisions which has not been reviewed by the RO.  However, he has waived his right to RO review of this evidence.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  38 C.F.R. § 20.1304 (2013).  

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Exposure to toxic herbicide agents while on active duty cannot be presumed as it is not shown by competent evidence.

2. Lung cancer was not manifest during service or for many years thereafter, and is not related to active duty service.




CONCLUSION OF LAW

Lung cancer was not related to active duty service nor may it be presumed to be related to exposure to toxic herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records and pertinent unit records in support of his claim.  The Board determines based on these unit records that no further records need to be obtained.  

The Veteran was not provided with an examination to obtain a medical nexus opinion with regard to his claim for service connection for lung cancer, to include as due to Agent Orange exposure.  The Board finds none is necessary as the standards of McClendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met in this case to require scheduling VA examinations for medical nexus opinions. See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Specifically, the outcome of this appeal turns on the question of whether the Veteran was exposed to herbicide agents, which would trigger a presumption of service connection and obviate the need to conduct an examination based on such exposure.  There is likewise no evidence that lung cancer was shown in service or shortly following discharge from service; and, the Veteran does not argue the contrary.  A VA opinion would not be helpful in this case.

Finally, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his active duty service and how it pertains to toxic herbicide exposure.  Moreover, the Veteran was provided an opportunity to submit additional evidence following that hearing.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for lung cancer, which he contends is attributable to his exposure to toxic herbicides while serving on board USS RICHARD B. ANDERSON (DD-786) near the Republic of Vietnam in May and June of 1966.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a respiratory disorder while on active duty service.  A chest X-Ray in October 1966 was normal.  He never indicated any respiratory symptoms since that time.  The post-service evidence also fail to reflect symptoms of lung cancer for many years after he left active duty.  The Veteran was diagnosed with moderately differentiated adenocarcinoma of the right lung in August 2010, which is approximately 43 years after he left active duty.  

In other words, there was no evidence of lung cancer in service or for several decades thereafter.  Service connection based on direct incurrence (38 C.F.R. § 3.303(a)), the presumption set forth under  38 C.F.R. § 3.309(a), or continuity of symptomatology (38 C.F.R. § 3.303(b)) is thereby not warranted.  The Veteran does not argue the contrary.  He also posits no contention that his lung cancer is related to any respiratory problem that he may have experienced in service.  Rather, as discussed below, he argues that service connection for his lung cancer is the result of his exposure to herbicide agents (Agent Orange) during his active service during the Vietnam war.  

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and, as is relevant here, respiratory cancers. Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

However, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam in order for toxic herbicide exposure to be presumed.  In contrast, a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF.  It also includes a number of specifically listed amphibious attack transports and destroyers.

After a review of the pertinent evidence, the Board determines that service connection is not warranted under this basis.  There is nothing in the record to dispute that the Veteran served on board ANDERSON in May and June 1966.  However, there is insufficient evidence to indicate that the ship was ever moored in the Republic of Vietnam or that it navigated in its inland waterways.  The Board recognizes that the list of Navy ships known to have operated in the inland waterways of Vietnam includes ANDERSON, but only on one occasion where it moored at Da Nang Harbor on August 29, 1972, and 5 years after the Veteran left active duty.  The list is non-exhaustive and the fact that it does not mention ANDERSON during 1966 is not dispositive of the issue.  

Indeed, the Veteran's has sought to prove that ANDERSON did indeed operate in the inland waterways of the Republic of Vietnam while providing naval gunfire support for land forces.  He has submitted deck logs from ANDERSON for specific days from May and June 1966, which he believes prove that ANDERSON operated as far as 10 miles inland.  The Board has reviewed these deck logs, and specifically the 0800, 1200 and 2000 navigational positions.  However, despite the Veteran's argument to the contrary, these deck logs fail to indicate that the Veteran was ever within 7 miles of the Vietnamese coast.  

The Board has closely considered a map submitted by the Veteran, which would indicate that one logged positions from the deck logs, which he entered as "10.027°N, 106.525°E," places ANDERSON well within the inland waterways of Vietnam.  This position appears to be an erroneous transcription of the logged position at noon on May 27, 1966, which was written as "10°2.7'N, 106°52.5'E."  


It is within the Board's lay knowledge, as it is the Veteran's, that latitude and longitude coordinates are comprised of degrees, minutes and seconds and, under this format, 60 minutes constitutes one degree.  As is applied to the facts here, 52.5 minutes of longitude is not approximately one half of a degree, but is rather 52.5/60 (or .875) of a degree.  Therefore, in contrast to the Veteran's submission, the correct transcription of the deck logs should have been "10.045°N, 106.875°E."  This revised position places ANDERSON in excess of seven (7) miles off the coast of Vietnam.  The Board takes judicial notices of the coast of Vietnam and the distance of these established coordinates from the coastline.  See www.google.com/maps.  The Board, and it's reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation. See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991).  The Board does not consider ships that have operated miles off-shore to be operating in the inland waterways of Vietnam for VA purposes.  

The Board has also considered a statement the Veteran submitted in June 2011 that ANDERSON rendezvoused with a Vietnamese small boat in June 1966 in order to transport an injured sailor.  This event is noted in ANDERSON's deck logs.  However, there is no corroborative evidence that the Veteran participated in this evolution, or that such an event would have placed him within the inland waterways of Vietnam.  Significantly, the 0800 and 2000 positions of ANDERSON on that day are a considerable distance from shore, and the observed keel depth of 5 fathoms (30 feet) below the keel belies the assumption that the ship was in "brown water."  Finally, the Veteran himself has acknowledged that he never physically went ashore.  

Thus, while the Veteran has certainly provided a detailed argument in support of his claim, none of the evidence he has submitted supports his assertions that he was exposed to toxic herbicides for VA purposes while serving on board ANDERSON.  The presumption of service connection based on exposure to herbicide agents is not warranted.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for lung cancer, to include as due to toxic herbicide exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


